Citation Nr: 1043446	
Decision Date: 11/18/10    Archive Date: 11/24/10

DOCKET NO.  05-11 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Whether new and material evidence has been received to reopen a 
claim for service connection for a psychiatric disorder, to 
include schizophrenia.  


REPRESENTATION

Appellant represented by:	Brian M. Ramsey, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel

INTRODUCTION

The Veteran served on active duty from June 1980 to May 1986.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions issued by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cleveland, Ohio, in November 
2003 and February 2004.  In both rating decisions, the Cleveland 
RO declined to reopen the Veteran's claim for service connection 
for undifferentiated type schizophrenia on the basis that no new 
and material evidence had been submitted.  

During the pendency of the Veteran's appeal, the United States 
Court of Appeals for Veterans Claims (Court) held that the scope 
of a claim includes any disability that may reasonably be 
encompassed by the claimant's description of the claim, reported 
symptoms, and the other information of record.  Clemons v. 
Shinseki, 23 Vet. App. 1, (2009); Brokowski v. Shinseki, 23 Vet. 
App. 79 (2009).  In light of the foregoing, the Veteran's claim 
for service connection for undifferentiated type schizophrenia 
has been recharacterized as shown on the title page.

The Veteran was afforded a personal hearing before the 
undersigned Veterans Law Judge (VLJ) in December 2007.  A 
transcript of the hearing is of record.  

The Board remanded the claim in January 2008 for additional 
development and to address due process concerns.  In pertinent 
part, the RO was instructed to obtain the Veteran's complete 
treatment records from two VA facilities and to make arrangements 
to obtain his original service treatment records, if available.  
The actions directed by the Board have been accomplished and the 
matter returned for appellate review.  For the reason discussed 
below, the claim must again be remanded for additional 
development.  

The Board notes that the Veteran has requested that his 
claims folder be sent to the RO in Buffalo, New York, as 
he is currently residing there.  See September 2010 VA 
Form 21-4138.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran submitted additional evidence in the form of a 
statement in support of claim directly to the Board in June and 
July 2010, which was not accompanied by a waiver of consideration 
by the agency of original jurisdiction (AOJ).  The Board sent a 
letter to the Veteran in September 2010 informing him that it had 
received this evidence and giving him the option to have his case 
remanded back to the AOJ for review of the additional evidence or 
to waive his right to have his case remanded and allowing the 
Board to consider the evidence in the first instance.  The 
Veteran responded that same month and indicated that he wanted 
his claim remanded.  See additional evidence response form.  
Therefore, remand to the RO is required for consideration of this 
evidence.  38 C.F.R. § 20.1304 (2010).  

Further, additional development is required, as the Veteran has 
not been provided with notice that complies with the Veterans 
Claims Assistance Act of 2000 (VCAA), as contemplated by 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159.  In Kent v. Nicholson, 
20 Vet. App. 1 (2006), the Court clarified VA's duty to notify in 
the context of claims to reopen.  With respect to such claims, VA 
must both notify a claimant of the evidence and information that 
is necessary to reopen the claim and notify the claimant of the 
evidence and information that is necessary to establish 
entitlement to the underlying claim for the benefit that is being 
sought.  To satisfy this requirement, the Secretary is required 
to look at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.

The Veteran's claim of service connection for a psychiatric 
disorder was denied by an unappealed RO decision in September 
2001.   The Veteran subsequently filed a claim to reopen in July 
2003.  A December 2005 notice letter sent to the Veteran 
incorrectly identified the date of the last final decision as 
February 2004.  Given the deficiencies in the December 2005 
letter, notice compliant with 38 U.S.C.A. § 5103(a) and the 
holding in Kent v. Nicholson, 20 Vet. App. 1 (2006), should be 
issued before the Board renders a decision in this case.

Finally, as the Veteran appears to be receiving ongoing treatment 
at the Buffalo VA treatment facility, his recent treatment 
records should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with VCAA notice 
that complies with the Court's decision in 
Kent v. Nicholson, 20 Vet. App. 1 (2006), 
specifying the basis for the previous 
denial in September 2001, the evidence and 
information that is necessary to reopen the 
claim, and the evidence and information 
that is necessary to establish entitlement 
to the underlying claim for the benefit 
that is being sought.

2.  Make arrangements to obtain the 
Veteran's treatment records for a 
psychiatric disorder from the Buffalo VA 
treatment facility, dated from June 2010 
forward.

3.  Then, readjudicate the claim, with 
consideration of all evidence submitted 
received after the June 2010 supplemental 
statement of the case (SSOC) was issued, as 
well as the Court's recent decision in 
Shade v. Shinseki, No. 08-3548 (U.S. Vet. 
App. Nov. 2, 2010).  If the benefit sought 
on appeal is not granted, issue an updated 
SSOC and give the Veteran and his 
representative an appropriate amount of 
time to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
U.S. States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).


_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

